Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 8/18/2021 is acknowledged.  Examiner notes that this election was incomplete (there is a further Species restriction requirement on page 3 of the 6/23/21 Office Action that Applicant did not address).  Applicant must address this in the next response/reply.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention (should be more specific) to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it’s unclear if “one hand and/or arm engagement means” is meant to invoke 112, sixth paragraph or not.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahu (US 2017/0307339 A1).
Regarding claim 1, Bahu discloses a ballistic shield (title) comprising: opposing front (opposite side of 2 in fig. 2) and rear sides (par. 25, 2 – fig. 2), the rear side having one or more hand and/or arm engagement means (4, 4, 6 – fig. 2) fixedly attachable thereon; wherein at least one hand and/or arm engagement means is locatable on the rear side such that, in use, the ballistic shield may be retained using a first hand and/or arm of a user, the first hand of said first hand and/or arm being engagable with the at least one hand and/or arm engagement means such that said first hand at least partially retains functionality permitting use thereof for other tasks (par. 28, fig. 2).
Regarding claim 2, Bahu discloses the ballistic shield of claim 1, wherein the hand and/or arm engagement means (6 – fig. 2) is locatable proximal an edge (near top edge – fig. 2) of the rear side. 
Regarding claim 3, Bahu discloses the ballistic shield of claim 2, wherein the hand and/or arm engagement means is locatable proximal the upper edge (near top edge – fig. 2) of the rear side.
Regarding claim 4, Bahu discloses the ballistic shield of claim 3, wherein the hand and/or arm engagement means is locatable less than 3 inches from the upper edge of the rear side (near top edge – fig. 2), and most preferably approximately 1.5 inches 20 from the upper edge of the rear side.
Regarding claim 5, Bahu discloses the ballistic shield of claim 1, wherein the hand and/or arm engagement means comprises at least one handle or strap (4, 6, 27 – fig. 2).
Regarding claim 6, Bahu discloses the ballistic shield of claim 5, wherein the at least one handle or strap is configured to extend generally parallel (6 – fig. 2) to the upper edge of the rear side of the ballistic shield.
Regarding claim 7, Bahu discloses the ballistic shield of claim 6, wherein the at least one handle or hand strap is configured to extend across the palm of a user only during use and does not engage with the remainder of said hand (any of the straps 6, 4, or 27 can be used in this way).
Regarding claim 8, Bahu discloses the ballistic shield of claim 1, wherein the at least one handle or hand strap comprises a single handle or strap (6 or 27 – fig. 2).
Regarding claim 9, Bahu discloses the ballistic shield of claim 1, wherein the at least one handle or hand strap comprises two handles/hand straps (4 and 4 – fig. 2)
Regarding claim 10, Bahu discloses the ballistic shield of claim 1, comprising a ballistic element (1 – fig. 3; par. 25) configured to prevent or inhibit travel of a ballistic from a first side thereof to a second side thereof, and a housing element (2 – fig. 3; par. 25) configured to house the ballistic element.
Regarding claim 11, Bahu discloses the ballistic shield of claim 10, wherein the housing element comprises a flexible enclosure (“fabric layer”; 2 – fig. 3; par. 25)  into which the ballistic element may be removably inserted (par. 25).
Regarding claim 12, Bahu discloses the ballistic shield of claim 11, wherein the rear side of the ballistic shield is formed by the rear side of the flexible enclosure (par. 25).
Regarding claim 13, Bahu discloses the ballistic shield of claim 12, wherein the rear side comprises one or more attachment elements (4, 6, 27 – fig. 2) configured to facilitate attachment of the ballistic shield to the arm of a user.
Regarding claim 14, Bahu discloses the ballistic shield of claim 13, wherein the one or more attachment elements comprise fabric (25, 6, 27, 4 – fig. 2 and fig. 1) elements attached to the rear side, the fabric elements being configured to form attachment loops.
Regarding claim 15, Bahu discloses the ballistic shield of claim 14, wherein arm straps (4, 4 – fig. 2; par. 28) are passable through the attachment loops, around the arm of a user, and self attached to secure said arm to the ballistic shield.
Regarding claim 16, Bahu discloses the ballistic shield of claim 15, where a plurality of attachment loops (6, 4, 27 – fig. 2) are provided between the top edge of the rear side and a bottom side thereof such that arm straps may be selectably attached at differing locations depending on use or the physical dimensions of the user.
Regarding claim 17, Bahu discloses the ballistic shield of claim 16, wherein a plurality of arm straps (4 and 4 – fig. 2) are attachable via the plurality of loops such that attachment is provided to the arm of a user at a plurality of longitudinal locations along the forearm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahu (US 2017/0307339 A1).
Bahu discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641